                          L1NITED STATES DISTzuCT COURT
                           NORTHERN DISTRICT OF TEXAS
                                      LUBBOCKDIVISION

 TIMOTHY EARL GREEN,
 Instirutional ID No. 02724870

        Plaintiff,

                                                            No. 5:19-CV-215-H
 TEXAS CIVLCOMMITMENT
 CENTER,

        Defendant.

             ORDER ACCEPTING R-EPORT AND RECOMMEND ATION
                OF THE UNITED STA TES MAGISTRA JUDGE

       The United States Magisuate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The District Court independently

examined the record and reviewed the findiags, conclusions, and recommendation for plain

error. Finding none, the Court accepts and adopts the findings, conclusions, and

recommendation of the United States Magistrate Judge.

      As a result, Plaintiffs complaint and all claims alleged therein are dismissed without

prejudice for want ofprosecution pursuant to Federal Rule of Civil Procedure 4l(b).

      All reliefnot expressly granted and any pending motions are denied.

      Judgment shall be entered accordingly.
                                 '?
       Soordered     ontun ury        ,2ozo.

                                                 J      SWESLEY HENDRIX
                                                     ITED STATES DISTRICT JUDGE
